RESTRICTED STOCK AGREEMENT

The Shaw Group Inc.

2001 Employee Incentive Compensation Plan

This Restricted Stock Agreement (“Agreement”) dated as of    , 200   (the date
as of which the shares of restricted stock evidenced hereby were awarded) is
entered into between The Shaw Group Inc. (the “Company”) and    (the “Awardee”),
pursuant to The Shaw Group Inc. 2001 Employee Incentive Compensation Plan, as
amended and restated (the “Plan”).

THE PARTIES HERETO AGREE AS FOLLOWS:

i) Award of Restricted Stock. In consideration of the services performed and to
be performed by the Awardee, the Company hereby awards (the “Award”) to the
Awardee under the Plan a total of    restricted shares of the Company’s no par
value common stock (the “Restricted Stock”) subject to the following terms and
restrictions.

ii) Incorporation of Plan Provisions. The Award evidenced hereby is made under
and pursuant to the Plan, a copy of which is available from the Company’s
Secretary and incorporated herein by reference, and the Award is subject to all
of the provisions thereof. Capitalized terms used herein without definition
shall have the same meanings given such terms in the Plan. The Awardee
represents and warrants that he or she has read the Plan and is fully familiar
with all the terms and conditions of the Plan and agrees to be bound thereby.

iii) Restrictions and Conditions. The shares of Restricted Stock awarded hereby
may not be sold, assigned, transferred, pledged or otherwise disposed of, either
voluntarily or involuntarily, until said shares of Restricted Stock are vested
according to the following schedule:

     
On or after each of the following
dates:
  Cumulative percentage of shares
vested:

iv) Restricted Stock Certificates. During the Restriction Period, and until such
shares are fully vested in accordance with this Agreement and the terms of the
Plan, a stock certificate(s) evidencing the shares of Restricted Stock shall be
registered in the name of the Awardee, but shall be held by the Company. The
Awardee acknowledges that such certificate(s) will bear a restrictive legend.
The Awardee also acknowledges that he or she shall be entitled to dividend and
voting rights for the shares of Restricted Stock even though they are not
vested, provided such rights shall terminate upon forfeiture of the Award.

v) Miscellaneous.



  (i)   No Representations or Warranties. Neither the Company nor the Committee
or any of their representatives or agents has made any representations or
warranties to the Awardee with respect to the income tax or other consequences
of the transactions contemplated by this Agreement, and the Awardee is in no
manner relying on the Company, the Committee or any of their representatives or
agents for an assessment of such tax or other consequences.



  (ii)   Employment. Nothing in this Agreement nor in the Plan nor in the making
of the Award shall confer on the Awardee any right to or guarantee of continued
employment with the Company or any of its Subsidiaries or in any way limit the
right of the Company or any of its Subsidiaries to terminate the employment of
the Awardee at any time.



  (iii)   Investment. The Awardee hereby agrees and represents that the  shares
of Restricted Stock are for the Awardee’s own account for investment purposes
only and not with a view of resale or distribution unless the shares of
Restricted Stock are registered under the Securities Act of 1933, as amended.



  (iv)   Necessary Acts. The Awardee and the Company hereby agree to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.



  (v)   Binding Effect; Applicable Law. This Agreement shall bind and inure to
the benefit of the Company and its successors and assigns, and the Awardee and
any heir, legatee, or legal representative of the Awardee. This Agreement shall
be interpreted under and governed by and constructed in accordance with the laws
of the State of Louisiana.



  (f)   Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.



  (g)   Amendment. This Agreement may be amended by written agreement of the
Awardee and the Company, without the consent of any other person.

Executed in duplicate as of the day and year first above written.

THE SHAW GROUP INC.

   
By: Gary Graphia
Title: Secretary and General Counsel

AWARDEE:

[Name of Awardee]

